373 U.S. 758 (1963)
JONES, CHAIRMAN OF NAVAJO TRIBAL COUNCIL OF NAVAJO INDIAN TRIBE,
v.
HEALING, CHAIRMAN OF HOPI COUNCIL OF HOPI INDIAN TRIBE, ET AL.
No. 985.
Supreme Court of United States.
Decided June 3, 1963.[*]
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF ARIZONA.
Norman M. Littell and Frederick Bernays Wiener for appellant in No. 985 and for appellee Jones in No. 1050.
John S. Boyden, Allen H. Tibbals and Bryant H. Croft for appellants in No. 1050 and for appellee Healing in No. 985.
PER CURIAM.
The motion to substitute Raymond Nakai in the place of Paul Jones as the party appellant in No. 985 and as a party appellee in No. 1050 is granted. The motion to substitute Abbott Sekaquaptewa in the place of Dewey Healing as a party appellee in No. 985 and as a party appellant in No. 1050 is granted. The motion to affirm in No. 985 is granted and the judgment which is common to both cases is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted and would decide the cases only after argument.
NOTES
[*]  Together with No. 1050, Healing, Chairman of Hopi Tribal Council of Hopi Indian Tribe, et al. v. Jones, Chairman of Navajo Tribal Council of Navajo Indian Tribe, et al., on appeal from the same Court.